DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 4-6, 9-11 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salmimaa et al. US 2018/0167634.

	Re claim 1, Salmimaa discloses an apparatus for stitching together multiple camera images to form a blended image having an output projection forma, configured to: convert each of the multiple camera images into the output projection format; via an intermediate projection format and wherein the intermediate projection format is a cube map representation; stitch together the converted images to form a single image; and output the single image as the blended image having the output projection format (multiple images are captured by a set of cameras facing different directions and images are stitched and projected onto a 3D cube and the image data on the projection structure is further arranged on a 2D frame using a cube map representation) (paragraphs 87-91; figure 6).

	Re claim 4, Salmimaa further discloses that the apparatus is configured to identify a location in the camera image that corresponds to a location in the converted image (regions of a projected frame are mapped onto a packed VR frame by indicating location, shape and size of each region) (paragraphs 87-89).

	Re claim 5, Salmimaa further discloses that the apparatus is configured to form a pixel for the location in the converted image in dependence on one or more pixels that are at the location identified in the camera image (images of the same time instance are 

	Re claim 6, Salmimaa further discloses that the apparatus is configured to identify the location in the camera image by: identifying a location in the intermediate projection format that corresponds to the location in the converted image; and converting the identified location in the intermediate projection format into the location in the camera image (images of the same time instance are stitched, projected and mapped onto a packed VR frame based on location, shape and size) (paragraphs 87-89).

	Re claim 9, Salmimaa further discloses that the apparatus is configured to identify, for a location in the converted image, whether that location corresponds to one or more pixels that are present at a corresponding location in a camera image (regions of a projected frame are mapped onto a packed VR frame by indicating location, shape and size of each region) (paragraphs 87-89).

	Re claim 10, Salmimaa further discloses that the apparatus is configured to, for a location in the converted image that is identified as corresponding to one or more pixels that are not present in the camera image, skip converting the camera image into the output projection format in respect of that identified location (panoramic content with 360 degree horizontal field of view but less than 180 degree vertical field of view are 

	Re claim 11, Salmimaa further discloses that the apparatus is configured to identify whether one or more pixels are present in dependence on a distance between the corresponding location in the camera image and an edge of the camera image (edge enhancement filtering may be performed – paragraph 68; 360 degree content can be mapped onto different types of solid geometrical structures with edges and sharp corners – paragraphs 90-91).

	Re claim 13, Salmimaa further discloses that the output projection format is selectable by a user (the may be a predefined set of formats of a projected frame – eg. Equirectangular panorama and a cube map representation format) (paragraph 88).

	Re claim 14, Salmimaa further discloses that the output projection format is one of an equirectangular, cylindrical or rectilinear output projection format (the projection format may be equirectangular) (paragraphs 88,92).

	Re claim 15, Salmimaa further discloses that the blended image having the output projection format is spherical (input images are stitched and projected onto a 3D projection structure such as a sphere or cube) (paragraph 88).


	Re claim 17, claim 17 discloses a non-transitory computer readable medium having stored thereon computer readable instructions that cause a computer system to perform a method for stitching together multiple camera images to form a blended image wherein the method contains all of the limitations of the apparatus disclosed in claim 1.  Therefore, the rejection provided above regarding claim 1 is also applicable to the non-transitory medium having computer readable instructions that cause a computer system to perform a method for stitching together multiple camera images of claim 17.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 3, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Salmimaa et al. US 2018/0167634 in view of He et al. US 2018/0240276.

Re claim 3, Salmimaa discloses all of the limitations of claim 1 above.  In addition, Salmimaa further discloses that the apparatus identifies for one or more locations in a camera image, a corresponding location in an intermediate projection format (regions of a projected frame are mapped onto a packed VR frame by indicating location, shape and size of each region) (paragraphs 87-89).  However, although the Salmimaa reference discloses all of the above limitations it fails to specifically disclose that the apparatus includes a look up table that identifies, for locations in a camera image, a corresponding locations in an intermediate projection format.
However, He discloses that it is well known in the art for coordinate conversion lookup tables to be prestored and used as part of a projection format conversion process in a panoramic virtual reality environment) (figure 6; paragraph 64).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a lookup table for storing location data as disclosed by the He reference in the apparatus for stitching together multiple camera images disclosed by the Salmimaa reference.  Doing so would provide a means for easily identifying locations of pixels within captured images and aligning the images so that they may be stitched together to produce a panoramic output image.


However, He discloses that it is well known in the art for coordinate conversion lookup tables to be prestored and used as part of a projection format conversion process in a panoramic virtual reality environment)(figure 6; paragraph 64).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a lookup table for storing location data as disclosed by the He reference in the apparatus for stitching together multiple camera images disclosed by the Salmimaa reference.  Doing so would provide a means for easily identifying locations of pixels within captured images and aligning the images so that they may be stitched together to produce a panoramic output image.

Re claim 12, Salmimaa discloses all of the limitations of claim 1 above.  In addition, Salmimaa further discloses that the apparatus identifies for one or more locations in a camera image, distance between each location and an edge of a camera 
However, He discloses that it is well known in the art for coordinate conversion lookup tables to be prestored and used as part of a projection format conversion process in a panoramic virtual reality environment)(figure 6; paragraph 64).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a lookup table for storing location data as disclosed by the He reference in the apparatus for stitching together multiple camera images disclosed by the Salmimaa reference.  Doing so would provide a means for easily identifying locations of pixels within captured images and aligning the images so that they may be stitched together to produce a panoramic output image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bang et al. US 2018/0322611 discloses an imaging apparatus capable of capturing an omnidirectional video and using a variety of different projection formats.

Contacts
Any inquiry concerning this communication or earlier communications from the  (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699